DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Wang et al. (WO2019218124A1) (hereinafter Wang).

Per claim 11, Wang discloses a wireless network connection management method, for a wireless communication device and at least one universal integrated circuit card (UICC), wherein the at least one UICC is disposed in the wireless communication device (paragraph 0093, i.e.  It can be understood that the SIM card can also be called a universal integrated circuit card (UICC), and a terminal such as a mobile )and the at least one UICC is corresponding to a plurality of subscriber identity modules (SIMs) (paragraph 0093, i.e. the SIM card can also be called a universal integrated circuit card (UICC), which corresponds to fig 14, sim 1 and sim 2[plurality of SIMs]), the wireless network connection management method comprising: an automatic selection application of the wireless communication device sending a measurement message indicating to search for a current network status(paragraph 0156 and 0157, i.e.  the mobile phone 200 detects an event that triggers acquisition of the SIM card data service package information and the virtual button 801 is turned on (ON) to trigger the acquisition of the SIM card data service package information, also see paragraph 0166, i.e. the SIM card data service package information includes keywords in addition to the usage amount and the remaining amount) ; and the automatic selection application selecting a specific SIM of the plurality of SIMs to establish a connection with a corresponding specific wireless network according to the current network status (paragraph 0133, i.e. when the virtual button 302 is turned on, when the user opens the operation of the Youku video, the mobile phone 200 automatically determines that the SIM card corresponding to the Youku video is the SIM card 2 according to the correspondence between the SIM card and the application, and then uses the SIM card. 2 Perform data services to enable Youku video services on the network associated with SIM card 2, that is, use SIM2 to communicate with the network for data, use traffic quotas on SIM2 packages [such as free traffic], and collect traffic statistics on SIM2 accounts).
Per claim 12, Wang discloses  the wireless network connection management method of claim 11, wherein the at least one UICC is an embedded UICC (eUICC), and Page 17 of 21the plurality of SIMs are a plurality of electronic SIMs (eSIMs).( paragraph 0093, (paragraph 0093 and 0181, i.e. the SIM card can also be called a universal integrated circuit card (UICC), which corresponds to fig 16 [plurality of SIMS or eSIMs]).
Per claim 13, Wang discloses the wireless network connection management method of claim 11, wherein the at least one UICC is a plurality of removable UICCs corresponding to the plurality of SIMs, respectively (paragraph 0093 and 0153, fig 9,  i.e. update the correspondence between the SIM card and the application when the SIM card is removed. For example, if the mobile phone 200 detects that a new application is installed, the name of the new application is added to the list 904 of applications. For another example, when the mobile phone 200 detects that the SIM card 2 is replaced).
Allowable Subject Matter
5.	Claims 1-10 are allowed over prior art.
The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach wherein the at least one UICC starting a search timer when utilizing a non-priority SIM of the plurality of SIMs to establish a connection with a non-priority wireless network and the at least one UICC informing and switching to a priority wireless network, and transmitting an update command to the wireless communication device in response to that the current network status indicates that a signal strength of the priority wireless network corresponding to a priority SIM of the plurality of SIMs is greater than a specific signal strength.
6.	Claims 14- 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar   can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647